Voting time
The next item is the vote.
I have had a request from a number of Members, who have unavoidable commitments that will prevent them from being here for the whole of the vote, that the votes on Mr Van Orden's report on Bulgaria and Mr Moscovici's report on Romania be moved up the list. I therefore propose that we take the votes on the Bulgaria and Romania reports after the simplified procedure votes. Are there any objections to that change in the voting order?
(DE) Mr President, there is, essentially, of course, no reason to move reports up the list simply because a few Members cannot be here, but Bulgaria, Romania, and their accession are of such importance that we can, by way of exception, agree to this.
(Parliament agreed to the change in the voting order)
(For the results and other details on the vote: see Minutes)